Citation Nr: 0946446	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-38 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for peptic ulcer 
disease.  

2.	Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of all of the digits of the 
right hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1951 to May 1953.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, granted a 
10 percent rating for DJD of all of the digits of the right 
hand.  The appeal is also taken from a February 2006 rating 
decision that denied service connection for peptic ulcer 
disease.  

During the pendency of this appeal, the RO denied the 
Veteran's claims of service connection for hearing loss and 
tinnitus.  He filed a notice of disagreement with the 
denials, and the RO issued a statement of the case.  He has 
not perfected appeals in these matters by filing substantive 
appeals in response.  Therefore, the Board does not have 
jurisdiction in these matters.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.202, 20.302; Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of service connection for peptic ulcer disease is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
action on his part is required.  


FINDINGS OF FACT

1.	Throughout the appeal period, the Veteran's DJD of all of 
the digits of the right hand have been manifested by 
limitation of motion of the index, middle, ring and little 
fingers causing a gap of no more than 1.2 cm between those 
fingers with the transverse palmer crease.  

2.	DJD of the right thumb is not shown to have caused a gap 
of more than .5 cm between the tip of the thumb and the tip 
of the little finger.  

3.	At no time during the appeal period is DJD of all of the 
digits of the Veteran's right hand shown to have been 
manifested by ankylosis, amputation, or impairment of 
function approximating such a level of severity of any 
finger.  


CONCLUSION OF LAW

A rating in excess of 10 percent for DJD of all of the digits 
of the Veteran's right hand is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 
4.71a, Codes 5216-5230 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).   

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, an 
August 2005 letter provided certain essential notice prior to 
the readjudication of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The August 2005 letter provided 
notice of what was needed to substantiate an increased rating 
claim and explained the evidence VA was responsible for 
providing and the evidence he was responsible for providing.  
A November 2005 statement of the case (SOC) readjudicated the 
matter after the appellant and his representative were given 
an opportunity to respond.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA timing defect 
may be cured by the issuance of fully compliant notification 
followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) are associated 
with the claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in September 2005, December 2008 and January 
2009.  The Veteran has not identified any evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence as appropriate and the analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
Service connection has been established for several 
disabilities resulting from a right hand injury the Veteran 
sustained while on active duty.  These include DJD of the 
right wrist, peripheral neuropathy of the right hand and 
scarring of the right hand.  The Veteran has appealed only 
the rating for DJD of the digits of the right hand.  Such 
disability is rated based on limitation of motion either 
under Codes 5010-5003 or under Codes 5258, 5259, 5230 for 
limitations of the thumb and individual fingers.  

When there is less than compensable limitation of motion, 
Code 5003 provides for a 10 percent rating for X-ray 
evidenced involvement of 2 or more minor joint groups, and a 
20 percent rating where there is involvement of 2 or more 
minor joint groups with (emphasis added) occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a.  [38 C.F.R. 
§ 4.45 specifies that multiple involvements of 
interphalangeal, carpal, or metacarpal joints are considered 
a group of minor joints.

38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, provides as 
follows:  

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto; (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position; (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis; (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.  

Under Code 5228, limitation of motion of the thumb, with a 
gap of less than on inch (2.5 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers, 
will be rated noncompensable for either a major or minor 
extremity.  A 10 percent rating requires a gap of one to two 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 20 
percent rating requires a gap of more than two inches (5.1 
cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  These ratings are for 
either a major or minor extremity.  

Under Code 5229, limitation of motion of the index or long 
finger warrants a 10 percent disability rating for a gap of 
one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and 
extension is limited by no more than 30 degrees, warrants a 0 
percent rating.  These ratings are for either a major or 
minor extremity.  

Under Code 5230, limitation of the ring or little finger 
warrants a 0 percent rating.  These ratings are for either a 
major or minor extremity.  

There are other codes for rating for finger disabilities; 
however, they are not more appropriate because the facts of 
the case do not support their application.  However, they do 
not apply, as they require pathology (ankylosis) that is not 
shown.  See 38 C.F.R. § 4.71a, Codes 5216 to 5222, 5224 to 
5226.  Notes pertaining to the rating of finger disabilities 
also provide for rating finger disability as amputation if 
there is ankylosis in certain positions and for rating based 
on interference with overall function of the hand.  As there 
is no of amputation or disability approximating amputation of 
any finger, Codes, 5126 through 5156 do not apply.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  As was noted, ratings for scarring, neuropathy of 
the right hand, and DJD of the right wrist are not on appeal.  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  When there are distinct periods of time when 
different levels of compensation are warranted for the 
disability being rated, "staged" ratings may be assigned.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STR's show that he sustained a puncture wound 
of the right hand, with fracture, when his hand was caught in 
the turret mechanism of a tank.  A compound comminuted 
fracture of the fourth metatarsalphalangeal joint was 
diagnosed.  He was treated with casting for an extended 
period of time.  On examination for separation from service, 
it was noted that there was less abduction in the small 
muscles of the little and ring fingers of the right hand.  On 
February 2005 VA examination, it was reported that the 
Veteran had had an infection at the site of the scarring of 
the right hand in 2001, with some debridement.  He stated 
that he had some tenderness of the hand and some instability, 
but no abnormal motion.  On examination, the little finger 
distal interphalangeal joint could not meet with the thumb, 
and there was a gap of 1 cm.  All of the other joints could 
be flexed.  The distal phalanx of the right little finger 
could not touch the palmer crease with a gap of 5 cm.  The 
ring finger could not touch the palmer crease and there was a 
gap of 3 cm.  There was no additional limitation due to pain, 
fatigue, weakness or lack of endurance.  The diagnosis was 
DJD, with severe limitation of function secondary to hand 
injury.  

On September 2005 VA examination, the Veteran's history of 
crush injury, with fracture of the right fourth metacarpal 
was related, in that he was treated during service, with 
closure of the skin, which healed without infection, but 
experienced pain and deformity of the right fourth 
metacarpal, which was diagnosed as a malunion.  He underwent 
an osteotomy, with improvement of his fracture, although he 
continued to experience pain in the hand, with increased pain 
on use of the hand and with exposure to cold.  He currently 
used over-the-counter medication for the pain.  Examination 
showed range of motion of the right index finger to be 0 to 
90 degrees at the metacarpophalangeal (MCP) joint, 0 to 110 
degrees at the proximal interphalangeal (PIP) joint, and 0 to 
80 degrees at the distal interphalangeal (DIP) joint.  Motion 
of the right middle finger was from 0 to 90 degrees at the 
MCP joint, 0 to 110 degrees at the PIP joint and 0 to 80 
degrees at the DIP joint.  Range of motion of the right ring 
finger was 0 to 80 degrees at  the MCP joint, 0 to 80 degrees 
at the PIP joint and 0 to 40 degrees at the DIP joint.  Range 
of motion of the right little finger was from 0 to 90 degrees 
at the MCP joint, 0 to 110 degrees at the PIP joint and 0 to 
70 degrees at the DIP joint.  Range of motion of the thumb 
was from 0 to 50 degrees at the MCP joint and 0 to 90 degrees 
at the DIP joint.  Thumb-palmer abduction was from 0 to 70 
degrees bilaterally.  There was no additional limitation by 
pain, fatigue, weakness, loss of coordination or lack of 
endurance following repetitive movement.  The pertinent 
diagnoses were remote crush injury with penetrating injury to 
the right hand, remote comminuted fracture of the fourth 
metacarpal, and degenerative joint disease of the right hand.  

A report of examination by a private physician, dated in 
August 2008, notes the Veteran's history of hand injury.  It 
was noted he was right hand dominant.  Examination showed 
lack of about 15 degrees of full extension at the MP joints 
of the long and ring fingers.  Making a fist, the fingertips 
came to about 1 cm from the distal palmar crease.  There was 
no atrophy of the thenar musculature.  Peripheral pulses were 
intact and the color of the fingers was normal.  There was a 
less prominent MP knuckle on the ring finger, as is often 
seen with metacarpal fractures.  X-rays showed that the 
metacarpals themselves looked excellent.  The surgical 
treatment was considered to have been well done, with the 
fracture healed in good alignment and position.  There was 
some mild (2 or 3 cm.) shortening suspected from these films.  
There were arthritic changes in the distal carpal row of the 
carpal bones.  The impression was osteoarthritis of the 
distal carpal row of the right hand.  

On December  2008 VA examination the Veteran complained of 
limited range of motion with extension and flexion of the 
right hand.  His hand injury had had an effect on his 
occupational functioning as he had been studying to be a 
bricklayer prior to service, but changed his occupation to 
gas meter service person until he retired.  He was able to 
button buttons, zip zippers, hold eating utensils and sign 
checks, although with residual weakness in the right hand.  
He reported he had no acute flare-ups of the right hand that 
were considered to be incapacitating in the past year.  On 
examination it was noted that there was no evidence of 
ankylosis of any of the finger joints.  Range of motion of 
the thumb was listed as to 30 degrees at the MCP joint and to 
30 degrees at the PIP joint.  On thumb abduction and rotation 
it was noted that the thumb pad faced the finger pads.  There 
was limitation of motion of all fingers of the right hand, 
with flexion at the MCP joints from 0 to 70/90 degrees, at 
the PIP joints from 0 to 90/120 degrees and at the DIP joints 
from 20 to 60 degrees to 0 to 80 degrees.  Normal ranges of 
motion were noted to be from 0 to 90 degrees at the MCP 
joint, 0 to 110 degrees at the PIP joint and 0 to 70 or 80 
degrees at the DIP joint.  

Evaluation of the hand as a unit disclosed no gap between the 
tip of the thumb and the fingers.  The Veteran was unable to 
touch the tips of the fingers to the proximal transverse 
crease of the palm and could not touch the palm whatsoever 
with any finger of the right hand.  He was not able to touch 
the fingers to the thumb pad because of the limited range of 
motion that was previously noted.  The specific gaps were not 
described.  X-rays showed mild degenerative changes at the 
second DIP joint space, where there was joint space narrowing 
and prominent osteophyte formation.  This was considered 
stable when compared to prior examinations.  There was a 1 mm 
curvilinear ossific density projecting adjacent to the 
medial, distal cortex of the second middle phalanx which may 
represent an avulsed fragment.  The diagnosis was 
posttraumatic DJD of the right hand, mild to moderate.  

On January 2009 VA examination the Veteran reported no 
current pain in the right hand finger joints, but reported 
limitation of motion, mainly in the first and second fingers 
and also a bit of the remaining fingers.  He denied weakness 
and problems with dexterity.  It was noted that he was 
retired and able to use his fingers to dress, button and hold 
objects.  He denied pain and flare-ups of the right hand 
finger joints.  There was no ankylosis.  Range of motion of 
the right thumb at the MCP joint was from 0 degrees extension 
to 30 degrees flexion, out of normal range of 50 degrees.  
Motion of the interphalangeal joint was from 50 degrees 
flexion, out of 80 degrees, to 0 degrees extension, out of 20 
degrees.  Repeat testing showed no additional pain or further 
decrease in range of motion.  

The index finger at the MCP joint was limited to flexion to 
50 degrees, out of 90 and extension to 10 degrees, out of 30.  
The range of motion at the PIP joint was 50 degrees of 
flexion, out of 100, with normal extension.  At the DIP 
joint, it was 50 degrees, out of 80, with extension to 0 
degrees, out of 0 degrees.  Repeat testing showed no 
additional pain or further decrease in range of motion.  

The long finger motion was limited at the MCP joint to 50 
degrees flexion, out of 90, with extension to only 10 
degrees, out of 30.  Motion at the PIP joint was limited to 
50 degrees flexion, out of 100, with extension to 0.  Motion 
at the DIP joint was flexion to 50 degrees, out of 80 
degrees, with extension to 0 degrees.  Repeat testing showed 
no additional pain or further decrease in range of motion.  

Range of motion of the little finger at the MCP joint was 
flexion to 60 degrees, out of 90, with extension to 20 
degrees, out of 30.  At the PIP joint, flexion was to 70 
degrees, out of 100, with extension to 0 degrees.  Motion at 
the DIP joint was to 60 degrees, out of 80, with extension to 
0 degrees, out of 0.  Repeat testing showed no additional 
pain or further decrease in range of motion.  

On evaluation of the hand as a unit, there was a .5 cm gap 
noted when he tried to touch the little finger with the 
thumb.  The Veteran was able to touch the tip of the other 
fingers with his thumb, normally without any gap.  There was 
a 1.2 cm gap noted between the tips of all of the fingers and 
the proximal transverse crease of the palm.  He only had a .5 
cm gap when he tried to touch the little finger with his 
right thumb pad.  He was able to oppose the other fingers 
with the right thumb pad without gap.  He was able to write 
and perform twisting and probing motions without difficulty.  
The diagnosis was DJD involving the DIP joint of the index 
finger, and limitation of motion as described from the 
residuals of the hand injury.  

For the ring and little fingers, to warrant a schedular 
compensable evaluation, there must be ankylosis of the finger 
joints.  As was noted previously, ankylosis is not shown, and 
a compensable rating for either the ring or the little 
fingers is not warranted.  

Regarding the index and long, or middle, fingers, a 
compensable evaluation is assigned for limitation of motion 
that causes a gap of one inch (2.5 cm) between the fingertip 
and the proximal transverse crease of the palm.  While there 
is some indication of limitation of motion of the tip of 
those fingers, it is not shown that it approximate limitation 
of one inch from the tip of the finger to the proximal 
transverse crease of the palm.  Rather, limitation is shown 
to 1.2 cm for each finger, less than 1/2 of what is needed for 
a compensable rating.  

There is limitation of motion of both joints of the thumb, 
with an inability to touch the little finger.  A gap of .5 
cm. was found on January 2009 examination. This gap falls far 
short of the criteria for a 10 percent rating (2.5 cm.); 
therefore, a separate compensable rating for the thumb alone 
is not warranted.  As no additional functional impairment due 
to pain or with repeated use is shown, there is no basis for 
a compensable rating for any individual digit under the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).  

The current 10 percent rating is assigned under Codes 5010-
5003 (for a group of minor joints affected by a less than 
compensable limitation of motion).  A 20 percent rating under 
these codes requires occasional incapacitating exacerbations.  
As incapacitating exacerbations are neither shown nor alleged 
(the Veteran specifically denied flare-ups on January 2009 VA 
examination), a rating in excess of 10 percent under Codes 
5010-5003 is not warranted.  [It is also noteworthy, for 
purposes of rating under Codes 5010-5003, that the Veteran's 
service-connected right wrist DJD is assigned a separate 10 
percent rating (which is not on appeal).]  

The Board has also considered whether referral of this claim 
for consideration of an extraschedular evaluation is 
indicated.  38 C.F.R. § 3.321(b)(1).  In this regard, it is 
noted that the symptoms and impairment associated with the 
service connected right hand disability are fully encompassed 
by the schedular criteria, and those criteria are not 
inadequate.  There is no evidence suggesting that the 
disability picture presented is exceptional.  Therefore, 
referral for extraschedular consideration is not indicated.  
See Thun v.Peake, 22 Vet. App. 111 (2008).  

Furthermore while the Veteran has indicated he had to alter 
career plans after he sustained his right hand injury, he was 
able to maintain employment until his retirement (which is 
not alleged to have been due to his service connected 
disabilities).  Moreover, his combined rating for service 
connected disability does not meet the schedular requirements 
for a total disability rating based upon individual 
unemployability due to service connected disability (TDIU).  
Consequently, a TDIU claim is not raised by the record.  See, 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 10 percent for DJD of all of digits of 
the right hand is denied.  




REMAND

Regarding the claim of service connection for peptic ulcer 
disease, the Veteran's STR's show that he had complaints of 
abdominal pain on active duty and that ulcer disease was 
suspected.  While extensive evaluation did not disclose ulcer 
disease at that time, the Veteran underwent standard ulcer 
therapy, with improvement.  Post-service treatment records 
dated in 1981 show a diagnosis of peptic ulcer disease.  

The Veteran has not been examined by VA in connection with 
his instant claim seeking service connection for ulcer 
disease.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  The Court held 
that the determination as to when a VA examination/medical 
opinion is necessary is a low threshold requirement.

Here, given the complaints in service and the post-service 
diagnosis of peptic ulcer disease, the low threshold 
requirement under McLendon is met.   

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran to 
be examined by an appropriate physician(s) to 
determine he has peptic ulcer disease that is 
at least as likely as not (a 50 percent or 
better probability) related to his 
service/the complaints noted therein.  The 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination, 
and any indicated tests or studies should be 
completed.  Based on examination and record 
review, the examiner should provide an 
opinion responding to the following:

(a) Does the Veteran have (active or 
inactive) peptic ulcer disease?  If the 
response to this question is no, please 
discuss the significance of the findings and 
diagnosis of such chronic disease in 1981.  

(b) If the Veteran is determined to have 
(active or inactive) peptic ulcer disease, 
please indicate whether or not it is related 
to his active service, and specifically his 
abdominal complaints noted therein (which 
were suspected to be ulcer, and were treated 
with an ulcer regimen)?  The examiner must 
explain the rationale for all opinions.  

2.  The RO should then readjudicate the 
matter of service connection for peptic 
ulcer disease.  If it remains denied, the 
RO should issue an appropriate SSOC, and 
afford the Veteran and his representative 
the opportunity to respond before the 
case is returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


